 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.W. Praught CompanyandUnited Brotherhood ofCarpenters and Joiners of America,AFL-CIO. Case1-CA-9321July 18, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSOn February 14, 1974, Administrative Law JudgePaul Bisgyer issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.to execute with the United Brotherhood of Carpenters andJoiners of America,AFL-CIO,through its Norfolk DistrictCouncil of Carpenters of Norwood,Massachusetts, AFL-C1O,3 herein jointly called the Union,as the exclusive bar-gaining representative of the Respondent's carpenters in anappropriate unit, an interim memorandum of agreementand a subsequently printed written collective-bargainingcontract which embodied allegedly negotiated rates of pay,wages,hours of employment,and other terms of employ-ment. At the close of the hearing,the parties waived oralargument.Only the General Counsel thereafter availedhimself of the opportunity afforded the parties to file a brief.Upon the entire record,4 and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advanced by the parties, Imake the following-FINDINGS ANDCONCLUSIONS1THE BUSINESS OF THE RESPONDENTThe Respondent, a Massachusetts business trust with itsprincipal office and place of business in West Roxbury,Massachusetts, is engaged in the general construction busi-ness, including the installation of plumbing and heatingequipment. In the regular course and conduct of its busi-ness, the Respondent annually purchases materials valuedin excess of $50,000 from sources outside Massachusettswhich materials are transported to its operations within theState. In addition, the Respondent performs services valuedin excess of $50,000 at locations outside the State.I,accordingly, find that the Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDDECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge. This proceed-ing, with all the parties represented, was heard on Novem-ber 20 and 21, 1973, in Boston, Massachusetts, on thecomplaint of the General Counsel issued on October 12,1973,i and the answer of J. W. Praught Company, hereincalled the Respondentor Company.In issue is the questionwhether the Respondent violated Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended,' by refusing1The complaint is based on a charge filedby UnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO.on September12. 1973, acopy of which was duly served on the Respondent by registered mail on thefollowing day2 Sec 8(a)(I) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain,or coerce employees in the exercise of the rightsguaranteed in section 7 " Insofar as pertinent.Sec7provides that"lelmployees shall have the right to self-organization,to form,join or assistlabor organizations,to bargain collectively through representatives of theirown choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionSec 8(a)(5) makes it an unfair labor practice for an employer "to refuseIt is undisputedthat the Unionisa labor organizationwithin the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA The EvidenceIThe Union's initial approach to the Respondent; em-ployment of union carpenters at the Aaron Guild Ele-mentary School jobsiteThe Respondent is the general contractor at the AaronGuild Elementary School jobsite in Norwood, Massachu-to bargain collectivelywith the representativesof his employees"designatedby a majorityof them in an appropriate unit3Norfolk District Council of Carpenters of Norwood,Massachusetts,AFL-CIO herein called the District Council,is a subordinatebody of theCharging Party,herein called the InternationalThe District Council, whichis the governing organ of various local unions,has territorial jurisdictionover,among other areas.Norwood, where theRespondent'sAaron GuildElementary School project involved in thiscaseis locatedTheDistrictCouncil negotiates agreementson behalf ofthe International and the DistrictCouncil's constituentlocal unionsThe General Counsel's unopposedmotion madein his brief tocorrect thetranscript of testimony isgranted and the transcriptis accordinglycorrected212 NLRB No. 78 JW PRAUGHT CO483setts.About the second week in June 1973,5 shortly afterwork started there, Thomas E. Moseley, the business repre-sentative of the District Council, visited the project to ar-range for the hiring of the Union's carpenter-members.There, he met Dermot J. Fitzpatrick, the Respondent's jobsuperintendent, and George Leolis, the carpenter-foreman.In answer to Moseley's inquiries, Fitzpatrick stated that theCompany expected to hire from 6 to 10 carpenters as itsneeds appeared after the demolition work was completedand assured Moseley that he would then call upon theUnion for carpenters. Fitzpatrick also informed Moseleythat he intended to hire Roger Flaherty, a member of theUnion's Norwood Local 866, who had previously appliedfor employment. Moseley had some complimentary thingsto say about Flaherty's ability. In the course of their conver-sation, Fitzpatrick advised Moseley that the Company ranan open shop and that it was its policy to sign no agreementwith any trades union but that it would pay union wagesand health and welfare and other benefits.6Several weeks after this conversation the Respondent be-gan hiring carpenters. On or about July 1, the Respondentemployed Flaherty and Christy Leolis, the son of the car-penter-foreman.Within the next 2 to 3 weeks, at theRespondent's request,Moseley referred four members oftheUnion (Charles Zampi, James Russell, Philip Hayes,and Jacques Gadbois), who were thereupon employed onthe jobsite. Dunng the same period, John Kasaras, a friendof George Leolis, was also hired 7About the middle of July, Moseley again visited the job-site and handed Fitzpatrick a copy of the District Council'scontract with the Associated General Contractors of Massa-chusetts, Inc., and other employer associations, which hadexpired on June 15,8 a copy of an interim memorandum ofagreement, and forms on which employers report theirmonthly contributions to certain funds provided for in the5Except as otherwise indicated, all dates refer to 19736The foregoing findings are based on the uncontradicted portions of thetestimony of Moseley and Fitzpatrick It is also undisputed that prior toFlaherty's employment Fitzpatrick informed Flaherty that the Companyoperated an open shop It is, however, unnecessary to resolve their conflictin testimony whether Fitzpatrick also apprised Flaherty of the Company'spolicy not to sign agreements with unionsi Shortly after his employment on thejobsite, Flaherty was appointed shopsteward by Moseley and from that time on Flaherty kept weekly steward'sreports of hours worked by carpenters for pension fund purposes Thesereports (G C Exits 6A to E), which I find correctly reflect the carpenteremployment situation through November 19, the day before the hearing inthis case, show the following periods of employment of the named carpen-tersFromweekendingThroughweekendingFlaherty7/211/19ChristyLeolis7/211/19 (Except9/19-10/24)Zampi7/188/9Russell7/188/9Hayes7/258/8Cadbois7/258/8Kasaras7/1811/19 (Except9/ 19-1 0/ 24 )prevailing contract. It appears that at that time the partiesto the expired contract had already renegotiated a newagreement modifying in several respects the expired con-tract and providing for a wage increase subject to the ap-provaloftheConstructionIndustryStabilizationCommittee (CISC) established under the Government'swage-price stabilization program. Pending this approval,printing of the new contract was held in abeyance In themeantime, the Union utilized the above-mentioned memo-randum of agreement as an acknowledgement by the signa-tones of acceptance of the terms of the new agreement,including the wage increase retroactive to June 16 uponapproval by the CISC. When Moseley gave Fitzpatrick theabove documents, Fitzpatrick stated that he had no authori-ty to sign any agreement but that he would transmit themto the Company's office, although it was the Company'sgeneral policy not to sign any agreement with labor organi-zations.As Fitzpatrick had indicated to Moseley, the Respondentrefused to sign the memorandum of agreement and Moseleywas subsequently so informed. As a consequence, Moseleyarranged with carpenters Flaherty, Zampi, Russell, Hayes,and Gadbois to come to the District Council's hall to dis-cuss this problem.9 On July 27, these individuals met withMoseley who explained that the Respondent's refusal tosign an agreement with the Union meant that the Respon-dent was not obligated to make contributions to the pen-sion, health and welfare, and apprentice funds and that,therefore, the carpenters would not be guaranteed pensioncredit or coverage by the health fund. In order that theUnion might be in a position to take appropriate steps,Moseley requested the carpenters to sign cards authorizingthe Union to represent them in collective bargaining. Thecarpenters thereupon signed authorization cards and hand-ed them over to Moseley. Moseley then communicated withFred T Hansen, coordinator-organizer of the State Councilof Carpenters, discussed the situation with him, advised himthat he had signed cards from five of the eight carpenters 10employed on the Respondent's jobsite, and enlisted his as-sistance in unionizing the Respondent2.TheUnion'sAugust 1 meeting with Praught; the re-quest for recognition and a signed agreementOn August 1, Union Representatives Hansen and Mose-ley met with Joseph W. Praught,Jr., the Respondent's trus-tee and chief executive officer, at the latter's office andpresented him with a letter requesting union recognition,' I8This agreement was executed on June 16, 1972, and contained some 32pa^es of comprehensive terms and conditions of employmentNot invited were Christy Leolis, who was not a union member, Kasaras,who, it appears, belonged to a local carpenter union outside the DistrictCouncil's jurisdiction and the carpenter-foreman, George Leolis who ap-parently was also a member of Kasaras' local union10As indicated above, one of the eight carpenters, George Leolis, had thetitle of carpenter-foreman In view of the fact that the Union represented amajority in a carpenters unit, whether or not Leolis is included, it is unneces-sar to determine his supervisory status under the ActThis letter was dated August I and stated that the International repre-sented a majority of the Company's carpenters and demanded immediaterecognition 484DECISIONSOF NATIONAL LABOR RELATIONS BOARDa copy of the expired agreement between the Union andAssociated General Contractors and other employer associ-ations, and the interim memorandum of agreement men-tioned above. Praught placed these documents on his deskwithout reading them. The union representatives then in-formed Praught that the Union represented a majority ofthe Company's carpenters employed at the Guild Elementa-ry School jobsite, that they had in their possession signedauthorization cards to that effect, and that they wantedPraught to sign an agreement with the Union. Inasmuch asthe Union's newly negotiated agreement with the employerassociations had not yet been printed pending CISC ap-proval of the wage increase, Hansen and Moseley evidentlyintended Praught to sign the memorandum of agreement.Praught did not question the Union's majority claim or askto examine the authorization cards, observing, instead, thatthe Union probably represented a majority of the carpen-ters, "quite a few" of whom had been referred to the job bythat organization.12However, Praught declared that hewould not sign an agreement with the Union because it washis policy never to sign any union agreement. He attributedthis policy to a past unpleasant experience he had had witha Pipefitters union, although he conceded that his relation-ship with Carpenters trade unions had been satisfactory.Nevertheless, Praught expressed his willingness to continuehis practice of paying his carpenters union rates and fringebenefits. In the ensuing discussion, when Praught indicatedthat he had a general familiarity with the terms of the ex-pired agreement, Moseley advised him of the wage increasethe Union had negotiated with the employer associationswhich was retroactive to June 16 subject to the CISC'sapproval. In addition, he pointed out a few changes that hadbeen made in certain provisions of the expired contractwhich were advantageous to the contractors and would beembodied in the new agreement Praught remarked that hewas happy over those changes. However, despite the effortsof Hansen and Moseley to persuade Praught to sign thememorandum of agreement, Praught adhered to his deter-mination not to sign any union agreement but repeated hisoral assurance that he would pay the new wage rates retro-actively when they were approved by the CISC, as well asthe fringe benefits.While Praught might have indicated inthe discussions that he had no particular objection to the oldor new agreement, the evidence is too equivocal and ambig-uous from which to infer that Praught accorded unqualifiedrecognition to the Union as the exclusive bargaining agentof the Company's carpenters or approvedallthe terms andconditions of employment set forth in the expired 32-pageassociation agreement, as modified by the contracting par-ties in their recent negotiations. At most, the evidence showsthe Respondent's willingness to comply with the monetaryrequirements and the normal employment practices of thetrade. Indeed, according to Hansen's testimony, whenPraught was given the expired agreement at the August 1meeting, Praught said that "he would look it over." More-over, Hansen also testified that at another point in the dis-cussions, after Moseley described the changes which weremade in the expired contract and Praught was asked wheth-I2 In answer to Praught's inquiry, Moseley stated that Flaherty. one of thesigners of the authorization cards, was a member of the Unioner he would sign the memorandum of agreement, Praughtanswered that he would say neither yes nor no but wouldlook the documents over and that he and the union repre-sentativeswould get together again in "a couple ofweeks." 13 Whether it was on this or another note, the meet-ing ended without acceptance by Praught of the agreementpreviously reached by the Union and the employer associa-tions.3. The Union's further efforts to secure a signed agree-ment; the Union's representation petition and unfair la-bor practice chargeOn or about August 20, Hansen called Praught on thetelephone apparently to inquire about his decision whetherto sign the memorandum of agreement. Praught told Han-sen that he was busy and that he and Moseley should go tothe jobsite to see Superintendent Fitzpatrick to whom hehad given all the information and union documents. There-upon, Hansen arranged for Moseley to speak to Fitzpatrick.On or about August 24, Moseley went to the jobsite. How-ever, nothing came of this visit as Fitzpatrick advised Mose-ley that he lacked authority to sign an agreement with theUnion.In the meantime, on August 22, Hansen filed in theBoard's Regional Office a petition for certification as thebargaining representative of a unit of carpenters (Case 1-RC-12896). The petition alleged, among other things, thatrequest for recognition was made on August l and wasdeclined by the Company on the same day Subsequently,this petition was withdrawn when the complaint in the pre-sent case was issued on October 12 on the basis of an unfairlabor practice charge filed by the Union on September 12.In contradiction of the allegation in the representation peti-tion, the charge alleged that on or about August I the Re-spondent recognized the Union as the collective-bargainingrepresentative of the carpenter employees and has continu-ously since that date refused to sign any agreement negotiat-ed with the Union.On September 3, the CISC approved the wageincreasepreviously negotiated by the Union and the employer asso-ciations, effective as of June 16 On September 20, Moseleysent to the contracting employers letters advising them ofthis approval. An identical letter was mailed to the Respon-dent. The following week the new agreement was printedembodying the new wage rates, fringe benefit allocations,and other comprehensive terms and conditions of employ-ment.The next meeting between the Union and Praught oc-curred in the afternoon of October 5. Only Hansen attendedas the agent of the Union, Moseley having become in themeantimePersona non gratato Praught. This meeting wasarranged in the mormng when Hansen telephoned Praughtand requested an opportunity to resume discussions for asigned agreement. In the course of the telephone conversa-tion, Hansen reasserted the Union's claim to majority statusand its desire for a signed collective-bargainingagreement.Itdoes not appear what agreement Hansen wanted13The foregoingfindings arebased on a composite of the testimony ofHansen,Moseley, and Praught, which appearsto me to revealwhat probablytranspired at their AugustImeeting JW. PRAUGHT COsigned-the memorandum of agreement or the recentlyprinted new association contract. In any event, Praughtmade it plain that he was not inclined to alter his position,although he offered to give the Union a statement to theeffect that he would pay the wage increase and fringe bene-fits,which he was doing anyway. This proposal was rejectedby Hansen. In this conversation, Praught also expressed hisannoyance that an unfair labor practice charge had beenfiled by the Union.The afternoon meeting was essentially nothing more thana repetition of Hansen's earlier efforts to induce Praught tosign an agreement and Praught's expressed determinationnever to sign collective-bargaining agreements as a matterof principle. On this occasion, Hansen presented Praughtwith a copy of the new agreement which Praught declinedto receive or execute. However, Praught renewed his priorproposal to give the Union a statement committing himselfto pay the wage increase retroactively and fringe benefits.Again, Hansen declined the offer and Praught accused theUnion of ulterior motives and threatened that, if the Unionpersisted in its demands for a signed contract, he would notpay the carpenters the increased wage rates or the retroac-tivemonies but would, instead, request a return of his pastcontributions to the various funds.14 The conversationclosed with Hansen saying that he would discuss Praught'sfinal position with the District Council's agent. As eventsturned out, this was the last meeting between the Union andPraught.15 Hansen's subsequent attempts to arrange a meet-ing with Praught proved to be futile.Notwithstanding the fact that the Respondent was not aparty to any written contract, it initially paid its carpenterson the Guild jobsite the wage rates and, on their behalf,made the contributions to the pension and health and wel-fare funds, as provided in the expired association contract.When it was apprised by the Union that the wage increasewas approved by the CISC, the Respondent paid the newrates.B. Concluding FindingsIAppropriate unit; the Union's majority statusThe carpenters here involved perform work customarilyperformed by members of the carpenters trade, includingframing, form, and partition work, the installation of woodproducts, and related finishing work. Admittedly, they com-prise a skilled craft. Accordingly, I find that a unit of car-penters employed by the Respondent at the GuildElementary School jobsite is appropriate for collective-bar-gaining purposes.16 As the evidence recited in the precedingpart of this Decision establishes that on August 1, when theUnion requested recognition from the Respondent, five ofthe seven or eight carpenters in the bargaining unit weremembers of the Union who had signed authorization cards,14 In his earlier testimony, Hansen indicated uncertainty whether thisthreat was made during the October 5 office meeting or in his telephoneconversation he had with Praught on the same day15 In making the foregoing findings regarding the October 5 conversations.Irely onHansen's testimonywhichIfind to be more plausible and reliablethan Praught's16The J LHudson Company,155 NLRB 1345. 1349 (1965)485Ifind that at all material times the Union has been theexclusive collective-bargaining representative of the em-ployees in that unit.2.TheRespondent's refusal to sign an agreementSection 8(d) of the Act defines,in nouncertain terms, thebargainingduty of employers and unions alike to include"the execution of a written contract incorporating anyagreement reached if requested by either party," as the "fi-nal step in the bargaining process." 17 As there is no ques-tion that the Respondent adamantly refused, on request, tosign the interim memorandum of agreement and the subse-quently printed collective-bargaining contract the Unionhad negotiated with the employer associations,18 the soleissueto be decided here is whether the Respondent hadverbally agreed in its discussions with the Union to bebound by all the terms and conditions of employment ulti-mately embodied in the association contract.From a careful analysis of the record, I find that theevidence falls short of establishing such an equivocal andunambiguous acceptance by the Respondent ofalltheterms and conditions of employment previously negotiatedby the Union with the employer associations as to place theRespondent under the statutory obligation to sign a con-tract containing those provisions, as the General Counseland the Union argue. At most, the evidence discloses theRespondent's willingness only to pay the prescribed unionwages retroactively upon CISC approval and the fringe ben-efits, as well as to observe the general employment practicesof the carpenters trade. Indeed, there is serious doubtwhether the Respondent had even accorded the Union rec-ognition as the carpenters' exclusive bargaining agent onAugust 1 when the Respondent purportedly agreed to bebound by both the monetary and nonmonetary terms nego-tiated by the Union and the employer associations. Signifi-cantly,asnoted above, the Union alleged in itsrepresentation petition that the Respondent had refused togrant it recognition on that date when it was requested. Inthese circumstances, to require the Respondent to sign thememorandum of agreement or the subsequently printed as-sociation contract would be tantamount to imposing a con-tract upon the Respondent for which it had not bargained.This, undeniably, the Act does not sanction.19In sum, I find that the General Counsel failed to sustainhis burden of proving by a preponderance of the evidencethat the Respondent violated Section 8(a)(5) and (1) of theAct by refusing to sign the memorandum of agreement orthe association contract, however misguided the Respon-dent might otherwise have been regarding its statutory dutyto execute "a written contract incorporating any agreementreached" 20 with its employees' exclusive bargaining agentconcerning the terms and conditions of employment. Ac-cordingly, dismissal of the complaint is recommended.17H J Heinz Company v N L R B,311 U S 514, 525 (1941)16Clearly, there is no evidence, nor is any contention made, that theRespondent was obligated to sign any agreement with the Union by reasonof membership in. or other relationship with, any contrating association19Cf H KPorter Company,incvN L R B,397 U S 99 (1970)20 Sec 8(d) of the Act 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Respondent has not engaged in the unfair laborpractices alleged in the complaintUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I issue the following recommended:ORDER 21It is ordered that the complaint issued herein against theRespondent, J.W. Praught Company be, and it hereby is,dismissed in its entirety21 in the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions. and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes